           Case 1:21-cv-01062-CM Document 3 Filed 02/08/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 DEXTER ETIENNE MODESTE,

                            Plaintiff,
                                                                   21-CV-01062 (CM)
                     -against-
                                                                   TRANSFER ORDER
 MICHAEL, et al.,

                            Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, currently incarcerated at the Metro West Detention Center in Doral, Florida,

brings this pro se action under 42 U.S.C. § 1983, alleging that a police officer, a detective, and a

corrections officer in Miami Beach, Florida, violated his constitutional rights. For the following

reasons, this action is transferred to the United States District Court for the Southern District of

Florida.

                                           DISCUSSION

       Under the general venue provision, a civil action may be brought in:

       (1) a judicial district in which any defendant resides, if all defendants are residents
       of the State in which the district is located; (2) a judicial district in which a
       substantial part of the events or omissions giving rise to the claim
       occurred . . . ; or (3) if there is no district in which an action may otherwise be
       brought as provided in this section, any judicial district in which any defendant is
       subject to the court’s personal jurisdiction with respect to such action.

       28 U.S.C. § 1391(b). For venue purposes, a “natural person” resides in the district where

the person is domiciled. 28 U.S.C. § 1391(c)(1).

       Plaintiff, who is detained in Florida, filed this complaint regarding events occurring in the

“JGK Center, Miami Beach Police Department, on Lincoln Road.” (ECF 2 ¶ V.) The complaint

suggests that Defendants reside in or near Miami Beach, Florida. (Id. ¶ IV.) Because Plaintiff

does not allege that all of the defendants reside in New York or that a substantial part of the
            Case 1:21-cv-01062-CM Document 3 Filed 02/08/21 Page 2 of 2




events or omissions giving rise to his claim arose in this district, venue is not proper in this Court

under § 1391(b)(1), (2). Plaintiff’s claims arose in Miami-Dade County, Florida, which is located

within the Southern District of Florida. See 28 U.S.C. § 89(c). Accordingly, venue lies in the

Southern District of Florida, see § 1391(b)(2), and this action is transferred to the United States

District Court for the Southern District of Florida, see 28 U.S.C. § 1406(a).

                                           CONCLUSION

         The Clerk of Court is directed to transfer this action to the United States District Court

for the Southern District of Florida. The Clerk of Court is further directed to mail a copy of this

order to Plaintiff and note service on the docket. Whether Plaintiff should be permitted to

proceed further without prepayment of fees is a determination to be made by the transferee court.

A summons shall not issue from this Court. This order closes this case.

         The Court certifies, under 28 U.S.C. § 1915(a)(3), that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:     February 8, 2021
           New York, New York

                                                             COLLEEN McMAHON
                                                         Chief United States District Judge




                                                   2
